                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

ANTHONY HALL,                                         )
    Plaintiff,                                        )        Civil Action No. 7:20cv00460
                                                      )
v.                                                    )
                                                      )
AMONETTE, Chief Physician,                            )        By: Michael F. Urbanski
    Defendant.                                        )        Chief United States District Judge

                                       MEMORANDUM OPINION

         Anthony Hall was a Virginia inmate proceeding pro se at the time he filed this civil rights

action pursuant to 42 U.S.C. § 1983. He has since been released from custody. Although Hall’s

complaint initially named two defendants, one of them—Dr. Kaczynski—was dismissed after

Hall failed to provide sufficient information to locate her so that she could be served. The

remaining defendant is Mark Amonette, who is the Chief Physician for the Virginia Department

of Corrections (“VDOC”). Hall’s complaint names Dr. Amonette in both his individual and

official capacities and alleges that Dr. Amonette violated his Eighth and Fourteenth Amendment

rights, “breach[ed] his contract obligations, [and] fail[ed] to provide [Hall] a health service agent

to deliver prompt adequate medical treatment to [his] serious need.” Compl. at 4, ECF No. 1.

         Dr. Amonette filed a motion to dismiss, ECF No. 28, which is fully briefed and ripe for

disposition.1 Upon consideration of the parties’ arguments and the entire record, the court

concludes that Hall’s amended complaint fails to state a valid constitutional claim against Dr.

Amonette. For this reason, discussed in more detail herein, the court will grant the motion to

dismiss.
          1
            Dr. Amonette filed his motion when the case was still pending before the United States District Court for
the Eastern District of Virginia, where it was originally filed. In an early response, Hall indicated that he did not
receive a copy of the motion, although he later filed a response. The court recently sent him copies of the motion
and supporting memorandum and gave him an opportunity to file any supplemental response. ECF No. 51. Hall has
not filed anything else and the deadline for doing so has passed.
                                             I. BACKGROUND

        Hall’s original complaint, ECF No. 1, does not contain any factual allegations. It simply

names Drs. Amonette and Kaczynski and lists the claims Hall is asserting. In a later-filed

document, titled by Hall as a supplemental complaint, ECF No. 7, he sets forth a number of

factual allegations and details concerning medical treatment provided to him both by medical

personnel inside Augusta Correctional Center (“ACC”), where he was housed at all relevant

times, and by an outside physician. As noted by Dr. Amonette, the complaint alleges actions or

omissions by certain healthcare providers, but those individuals were not included as defendants

in this lawsuit.2

        By way of example, Hall’s complaint includes the following allegations:

        x    he had a scalp infection that was not responding to treatment and medications
             designed to treat it were stopped on April 16, 2019;

        x    Head Nurse Dameron placed him in a suicide segregation cell in the infirmary after
             he returned from an outside surgery performed by Dr. Stisser, because there was no
             bed space in the medical infirmary;

        x    Dr. Kyle Smith discharged him from the medical facility and returned him to general
             population before Hall was ready to be in general population;

        x    Hall complained to Unit Manager T. Back and Assistant Warden M. Grant that his
             health and safety were in jeopardy by being in general population with a catheter; and

        x    The catheter was attached to him longer than Dr. Stisser recommended because Nurse
             Sheet failed to timely schedule his appointment for its removal.

See generally ECF No. 7. Notably, neither the complaint nor the supplemental complaint

contains any allegations concerning any action or inaction by Dr. Amonette personally.

        In his opposition to the motion to dismiss, Hall includes some additional allegations

(primarily a “retaliatory comment” allegedly made by Dr. Smith), and he also attaches a number
        2
           Hall filed separate lawsuits against three of the individuals mentioned: (1) Dr. Stisser, an outside
physician who performed prostate surgery on him in conjunction with his diagnosis of prostate cancer, see Hall v.
Stisser, No. 7:19-cv-00870 (W.D. Va.); (2) D. Dameron, the “head nurse” at ACC, see Hall v. Dameron, 7:19-cv-
00869 (W.D. Va.); and (3) Dr. Kyle Smith, an ACC physician, see Hall v. Smith, No. 7:20-cv-00171 (W.D. Va.).
                                                         2
of grievance documents to his opposition. But none of his factual allegations relate to Dr.

Amonette, and none of the grievances appear to be signed by Dr. Amonette. Instead, in a section

titled “Defendant[’]s involvement, Hall simply repeats his assertions that Dr. Amonette

“oversee[s] offenders health services” and that he “breached[ed] his contract obligations, [by]

fail[ing] to deliver adequate medical care services.

                                                II. DISCUSSION

A. Legal Standard for Motion to Dismiss

         A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 554–63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). 3 To

withstand a Rule 12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering

the motion, the court must construe the facts and reasonable inferences “in the light most

favorable to the nonmoving party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A

court need not accept as true a complaint’s legal conclusions, “unwarranted inferences,

unreasonable conclusions, or arguments.” Giarratano, 521 F.3d at 302. Pro se complaints are

afforded a liberal construction. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

B. Official-Capacity Claims

         Dr. Amonette first moves for dismissal of all official-capacity claims against him. ECF

No. 26 at 4. The court will grant that relief because Hall may not obtain money damages from

Amonette in his official capacity under § 1983. “[N]either a State nor its officials acting in their

official capacities are ‘persons’ under § 1983,” Will v. Mich. Dep’t of State Police, 491 U.S. 58,

         3
           The court omits internal citations, alterations, and quotation marks throughout this opinion, unless
otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).


                                                          3
71 (1989), and the Eleventh Amendment prohibits federal courts from considering claims for

damages against defendants in their official capacities. Cromer v. Brown, 88 F.3d 1315, 1332

(4th Cir. 1996). While a plaintiff may seek prospective injunctive relief against state defendants

in their official capacities, id., Hall has already been released from VDOC custody and any

request for prospective injunctive relief is moot.

       For these reasons, all official-capacity claims against Dr. Amonette will be dismissed.

C. Eighth Amendment Claim

       “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon

v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

inmate must show that (1) he has a medical condition that has been “diagnosed by a physician as

mandating treatment or is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious

medical needs and the related risks, but nevertheless disregarded them.” Id. at 356–57; Estelle v.

Gamble, 429 U.S. 97, 105 (1976). The first component is an objective inquiry and the second is

subjective. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017).

       To establish deliberate indifference, a plaintiff must present facts to demonstrate that the

defendant had actual knowledge of an objectively serious medical need and disregarded that

need. Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Rish v. Johnson, 131 F.3d 1092,

1096 (4th Cir. 1997). To qualify as deliberate indifference, the defendant’s conduct “must be so

grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on

other grounds by Farmer, 511 U.S. at 837.


                                                     4
       Moreover, liability under § 1983 is “personal, based upon each defendant’s own

constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001). Thus, a § 1983

claim requires factual detail about each defendant’s personal involvement. See Wilcox v. Brown,

877 F.3d 161, 170 (4th Cir. 2017) (explaining that liability will lie under § 1983 only “where it is

affirmatively shown that the official charged acted personally” in the violation of plaintiff’s

rights and affirming dismissal of claim where plaintiff did not allege personal involvement by

defendant) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

       As noted in the background section of this opinion, Hall has not alleged any facts to show

that Dr. Amonette was personally involved in any violation of his rights. Indeed, he does not

allege any facts at all about Dr. Amonette, let alone any that indicate that Dr. Amonette knew of

a serious medical need of Hall’s and disregarded it. All of Hall’s individual-capacity claims

against Dr. Amonette fail for this reason.

       Furthermore, to the extent that Hall’s complaint can be construed as attempting to hold

Amonette liable through supervisory liability, he has failed to allege facts that plausibly establish

such liability. To do so, Hall must allege facts sufficient to show (1) that the defendant “had

actual or constructive knowledge that [a] subordinate was engaged in conduct that posed ‘a

pervasive and unreasonable risk’ of constitutional injury to citizens like the plaintiff”; (2) that the

defendant’s “response to that knowledge was so inadequate as to show ‘deliberate indifference to

or tacit authorization of the alleged offensive practices’”; and (3) that there was an “affirmative

causal link” between the defendant’s conduct and plaintiff’s “particular constitutional injury.”

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (quoting Shaw v. Stroud, 13 F.3d 791,

799 (4th Cir. 1994)).

       In stark contrast to these requirements, Hall does not allege that Dr. Amonette knew


                                                  5
anything about Hall’s medical conditions or treatments. Nor does Hall allege any facts to

suggest that Dr. Amonette should have known Hall’s medical treatment—or any other inmate’s

medical treatment—was inadequate or that any of Hall’s medical providers was engaged in

conduct likely to violate an inmate’s Eighth Amendment rights. Hall merely states that

Amonette had some unspecified contractual duty to ensure that Hall had adequate health care

providers. This is insufficient to state a claim against him under a supervisory liability theory.

         For all of these reasons, Hall has failed to plausibly allege a violation of his Eighth

Amendment rights by Dr. Amonette, and the individual-capacity claims must be dismissed.

C.       Fourteenth Amendment Claim

         Hall’s complaint also references that Fourteenth Amendment, and his supplemental claim

states in conclusory terms that his equal protection rights have been violated. The Fourteenth

Amendment is applicable here only in that it makes the Eighth Amendment applicable to the

States. Gordon, 937 F.3d 348, 356 n.11 (4th Cir. 2019). But Hall has not alleged facts sufficient

to state a violation of the Fourteenth Amendment’s Equal Protection Clause, 4 which requires—at

a minimum—that he “demonstrate that he has been treated differently from others with whom he

is similarly situated.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Morrison v.

Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). Hall does not allege any other similarly situated

inmate who has been treated differently. Thus, he has failed to state any claim under the Equal

Protection Clause of the Fourteenth Amendment.




         4
           The Equal Protection Clause provides that “[n]o State shall . . . deny to any person within its jurisdiction
the equal protection of the laws.” U.S. Const. amend. XIV, § 1.

                                                           6
                                              III. CONCLUSION

         For the reasons discussed above, Dr. Amonette’s motion to dismiss will be granted. 5 An

appropriate order will be entered.

         It is so ORDERED.

                                                      ENTER: July 6, 2021
                                                                             Michael F. Urbanski
                                                                             Chief U.S. District Judge
                                                                             2021.07.06 10:44:29
                                                                             -04'00'

                                                      Michael F. Urbanski
                                                      Chief United States District Judge




         5
           To the extent that Hall’s amended complaint can be interpreted as asserting any related state-law claims,
the court declines to exercise jurisdiction over them in light of the dismissal of his federal claims. See 28 U.S.C.
§ 1367(c)(3).
                                                          7
